Title: To John Adams from William Vans Murray, 15 July 1797
From: Murray, William Vans
To: Adams, John



Sir,
The Hague 15. July 1797.

The News papers which I do myself the honour of enclosing are the remains of Mr. Adams’s subscription. Mr. Adams left this place on the twenty eighth of June for Rotterdam, (with Mr. T. B. Adams) whither I had the pleasure of accompanying them. He requested me to send to you, Sir, the “Nouvelles Politiques” and I rejoiced in the opportunity of at once following his wishes and of paying to you my respects by a line immediately to yourself.
Mr. Adams enjoys exceedingly good health and good spirits. After he left Rotterdam for Maas-Fluys he was detained by a head wind for several days—I went to that place when I heard he was still there, and will not do him the injustice to say that he bore so malicious a delay with the coolest patience. Mr. Thomas B. Adams is with him. I have more particularly mentioned his Health, as upon that score, Sir, you had some little alarms.
From the unanimity & temper which Mr. McHenry assured me the twenty third of May prevailed upon the Speech of the Sixteenth of that month, I am sure I shall neither be singular nor obtrusive in declaring the very high gratification which it offered both General Pinckney and myself. Mr. Luzac with the faithful accuracy of friendship gave it an excellent French Dress. I beg leave to offer my sincere & respectful compliments to Mrs. Adams. I am with affectionate sentiments / of the most perfect respect & / attachment, Sir, your most obedient servant

W. V. Murray